Per Curiam.
Each plaintiff has filed a motion to affirm upon the authority of Deneweth v. Green (1971), 385 Mich 763, with opposition thereto by defendants. The grounds relied on by them are:
First, that while a reduction of Wayne County’s supplement to the involved judicial salaries was in fact made, it was made simultaneously with an increase in the state judicial salary, and that the net salaries of the plaintiffs were actually increased.
Second, defendants argue that the constitutional prohibition against reducing judicial salaries during a term relates to the total salary and is inapplicable to its component parts.
In essence, ground two is a restatement of ground one since it only is declaratory of how the result in ground one eventuated.
*696If the reduction made as stated in ground one is constitutionally infirm, irrespective of its effect upon the total net salary, the answer to the argument advanced in g-round two is of necessity controlled by the holding as to ground one.
We are persuaded that Deneweth, supra, controls. Whether the reduction occurs by operation of an unconstitutional statute, as in Deneweth, or by the unconstitutional action of the county legislative body and its named agencies, as here, is not to the point.
What is constitutionally impermissible to the sovereignty itself acting through the Legislature, is impermissible to any lesser unit of government created by the Legislature. Deneweth interdicts a decrease in a judicial salary paid by the state during a judicial term. It likewise interdicts a reduction in a previously established county supplement which was a part of a judicial salary during any term.
Under the controlling law of Deneweth, the motions to affirm are granted.